 
Exhibit 10.1
Execution Version
 
AMENDMENT NO. 5 TO
SECURITIES PURCHASE AND SALE AGREEMENT
 
THIS AMENDMENT NO. 5 TO SECURITIES PURCHASE AND SALE AGREEMENT (this
“Amendment”), dated as of March 9, 2011, is made by and among CAPRIUS, INC., a
Delaware corporation (“Caprius”), M.C.M. ENVIRONMENTAL TECHNOLOGIES, INC., a
Delaware corporation (“M.C.M.”), M.C.M. ENVIRONMENTAL TECHNOLOGIES LTD., an
Israeli corporation (“M.C.M. Israel”) (Caprius, M.C.M. and M.C.M. Israel may be
individually referred to as a “Borrower” and collectively referred to as the
“Borrowers”), and VINTAGE CAPITAL GROUP, LLC, a Delaware limited liability
company (together with its successors and assigns, the “Purchaser”).
 
R E C I T A L S
 
WHEREAS, the Borrowers and the Purchaser are parties to that certain Securities
Purchase and Sale Agreement, dated as of September 16, 2009, (as amended
(including, without limitation, by that certain Amendment No. 1 to Securities
Purchase and Sale Agreement, dated as of September 8, 2010 (“Amendment No. 1”),
that certain Amendment No. 2 to Securities Purchase and Sale Agreement, dated as
of November 4, 2010 (“Amendment No. 2”), that certain Amendment No. 3 to
Securities Purchase and Sale Agreement, dated as of November 18, 2010
(“Amendment No. 3”), and that certain Amendment No. 4 to Securities Purchase and
Sale Agreement, dated as of December 16, 2010 (“Amendment No. 4”), restated,
supplemented or otherwise modified from time to time, the “Purchase Agreement”);
 
WHEREAS, the Borrowers and the Purchaser have agreed to amend the Purchase
Agreement as set forth herein; and
 
WHEREAS, capitalized terms not otherwise defined herein shall have the meanings
ascribed to such terms in the Purchase Agreement, Amendment No. 1, Amendment
No. 2, Amendment No. 3, and Amendment No. 4, as applicable.
 
A G R E E M E N T
 
NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration paid by each party to the other, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
 
1.           Amendments to Purchase Agreement.  Effective upon the Amendment
No. 5 Effective Date, the Purchase Agreement is hereby amended as follows:
 
(a)           Section 1.1 of the Purchase Agreement is hereby amended by
deleting the definition of “Subsequent Term Maximum Availability” in its
entirety and replacing it with the following:
 
““Subsequent Term Maximum Availability” shall mean Six Million Seven Hundred
Thousand Dollars ($6,700,000) (exclusive of Capitalized Obligations incurred by
the Borrowers prior to, on or following the Amendment No. 1 Effective Date).”
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Section 1.1 of the Purchase Agreement is hereby amended by
inserting the following new definitions in their proper alphabetical order:
 
““Amendment No. 5” means that certain Amendment No. 5 to Securities Purchase and
Sale Agreement, dated as of March 9, 2011, by and among the Borrowers and the
Purchaser.”
 
““Amendment No. 5 Effective Date” has the meaning ascribed thereto in Amendment
No. 5.”
 
““Tamuz  Escrow” shall mean that certain escrow account established with Gilat,
Bareket Trusts, Ltd. in an amount not to exceed $400,000.”
 
““Tamuz Escrow Advance” shall mean the Advance made by the Purchaser at the
request of the Borrowers to fund the Tamuz Escrow.”
 
(c)           Section 2.5 of the Purchase Agreement is hereby amended by adding
the following Section 2.5.3 at the end thereof:
 
“2.5.3           On or after the Amendment No. 5 Effective Date, the
Administrative Borrower may request that the Purchaser fund the Tamuz Escrow
Advance under the Note to or on behalf of the Borrowers, which request shall be
in the form of a Disbursement Request.  Subject to the last sentence of this
Section 2.5.3, the Purchaser shall fund such Tamuz Escrow Advance directly to
Gilat, Bareket Trusts, Ltd. not later than three (3) Business Days following
receipt thereof; provided, that any Disbursement Request received by the
Purchaser after 11:00 a.m. (Los Angeles time) on any Business Day (or received
at any time on a day that is not a Business Day) shall be deemed to have been
received on the next succeeding Business Day.  The Purchaser shall not be
obligated to fund the Tamuz Escrow Advance if an Event of Default has occurred
and is continuing unless it elects to do so in its sole and absolute
discretion.”
 
(d)           Section 9 of the Purchase Agreement is hereby amended by adding
the following Section 9.22 at the end thereof:
 
“9.22           Tamuz Escrow.  The escrow agreement governing the Tamuz Escrow
shall be in form and substance satisfactory to the Purchaser in its sole and
absolute discretion.  Such escrow agreement shall, among other things,
explicitly provide that, in the event that the Tamuz Escrow expires or is
otherwise terminated without having been drawn or having only been partially
drawn, the escrow agent shall immediately cause all remaining amounts in the
Tamuz Escrow to be paid to the Purchaser.”
 
(e)           Section 11.1.3 of the Purchase Agreement is hereby amended and
restated in its entirety as follows:
 
“Any draw shall be requested or made on the Tamuz Escrow.”
 
 
2

--------------------------------------------------------------------------------

 
 
2.           Conditions Precedent to Effectiveness.  This Amendment shall be
effective upon the first day that all of the following are satisfied (the
“Amendment No. 5 Effective Date”):
 
(a)           The Purchaser’s receipt of a counterpart hereof duly executed by
the Borrowers;
 
(b)           The Purchaser’s receipt of the Amendment Fee (as defined below);
and
 
(c)           The representations and warranties of the Borrowers contained in
this Amendment and the Purchase Agreement shall be true and correct.
 
3.           Covenants, Representations and Warranties of the Borrowers.
 
(a)           The Borrowers covenant and agree that the Borrowers shall, within
one (1) Business Day after receipt thereof, pay to the Purchaser all
collections, payments and proceeds of the Borrowers’ Accounts and all deposits,
pre-payments and cash-on-delivery payments received by the Borrowers on account
of any orders for products or sales of Inventory (excluding amounts received by
the Borrowers representing shipping costs, taxes and reimbursed out-of-pocket
expenses).  In the event that the Borrowers are obligated to return any deposits
or pre-payments to a customer for which the Purchaser previously received any
payment pursuant to this Section 3(a), upon demand of the Borrowers, the
Purchaser shall return to the Borrowers an amount equal to the payment so
received.  All such payments (unless returned to the Borrowers in accordance
with the preceding sentence) shall be applied to the Tamuz Escrow Advance.  The
Borrowers shall, prior to payment to the Purchaser pursuant to this
Section 3(a), cause all collections, payments and proceeds subject to this
Section 3(a) to be deposited in a bank account set forth on Schedule 3.29 to the
Purchase Agreement with respect to which a Borrower has entered into a deposit
account control agreement reasonably acceptable to the Purchaser.  For the
avoidance of doubt, the payments to be made to the Purchaser under this
Section 3(a) shall be senior in right of payment to any other Obligations and
such payments shall be made prior to any other payments on account of the
Obligations, including, without limitation, payments under Amendment No. 1.
 
(b)           Each Borrower makes the following representations and warranties
to the Purchaser, each and all of which shall survive the execution and delivery
of this Amendment:
 
(i)           This Amendment has been executed and delivered by duly authorized
representatives of each Borrower, and the Purchase Agreement, as modified and
amended by this Amendment, constitutes a legal, valid and binding obligation of
such Borrower, and is enforceable against such Borrower in accordance with its
terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally;
 
(ii)           After giving effect to this Amendment, no Default or Event of
Default has occurred or is continuing other than the Specified Events of
Default; and
 
 
3

--------------------------------------------------------------------------------

 
 
(iii)           After giving effect to this Amendment, all of the
representations and warranties of the Borrowers contained in the Purchase
Agreement continue to be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations or
warranties that already are qualified or modified as to “materiality” or
“Material Adverse Effect” or “Material Adverse Change” in the text thereof,
which representations and warranties shall be true and correct in all respects
subject to such qualification) on and as of the date hereof as though made on
and as of such date, except to the extent that any such representation or
warranty expressly relates solely to an earlier date (in which case such
representation or warranty shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified as to
“materiality” or “Material Adverse Effect” or “Material Adverse Change” in the
text thereof, which representations and warranties shall be true and correct in
all respects subject to such qualification) on and as of such earlier date.
 
4.           No Waivers.  The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of the Specified Events of Default or
any other Default or Event of Default or any right, power or remedy of the
Purchaser under the Purchase Agreement or any of the other Investment Documents,
nor constitute a waiver of any provision of the Purchase Agreement or any of the
other Investment Documents, whether arising as a result of the Specified Events
of Default or any other Default or Event of Default or otherwise.  This
Amendment shall not constitute a modification of the Purchase Agreement or a
course of dealing between the Borrowers, on the one hand, and the Purchaser, on
the other hand, at variance with the Purchase Agreement such as to require
further notice by the Purchaser to the Borrowers to require strict compliance
with the terms of the Purchase Agreement and the other Investment Documents in
the future, except as expressly set forth herein. Each Borrower acknowledges and
expressly agrees that the Purchaser reserves the right to, and does in fact,
require strict compliance with all terms and provisions of the Purchase
Agreement and the other Investment Documents and reserves and preserves its
rights, remedies and powers with respect to the Specified Events of Default and
any other Default or Event of Default which may now exist or hereafter arise
under the Investment Documents.  No Borrower has knowledge of any challenge to
the Purchaser’s rights arising under the Investment Documents or the
effectiveness of the Investment Documents.
 
5.           Effect on Investment Documents.
 
(a)           The Purchase Agreement, as amended hereby, and each of the other
Investment Documents shall be and remain in full force and effect in accordance
with their respective terms and hereby are ratified and confirmed in all
respects.
 
(b)           Upon and after the effectiveness of this Amendment, each reference
in the Purchase Agreement to “this Agreement,” “hereunder,” “herein,” “hereof”
or words of like import referring to the Purchase Agreement, and each reference
in the other Investment Documents to “the Purchase Agreement,” “thereunder,”
“therein,” “thereof” or words of like import referring to the Purchase
Agreement, shall mean and be a reference to the Purchase Agreement as modified
and amended hereby.
 
(c)           To the extent that any terms and conditions in any of the
Investment Documents shall contradict or be in conflict with any terms or
conditions of the Purchase Agreement, after giving effect to this Amendment,
such terms and conditions are hereby deemed modified or amended accordingly to
reflect the terms and conditions of the Purchase Agreement as modified or
amended hereby.
 
 
4

--------------------------------------------------------------------------------

 
 
(d)           This Amendment is an Investment Document.
 
6.           Amendment Fee.  On the Amendment No. 5 Effective Date, the
Purchaser shall be deemed to have earned, and the Borrowers hereby jointly and
severally agree to pay the Purchaser, an amendment fee (the “Amendment Fee”) of
Ten Thousand Dollars ($10,000).  Such fee is nonrefundable and is fully earned
and payable upon the effectiveness of this Amendment and the Borrowers
acknowledge and agree that they shall be deemed to have requested an Advance on
the Amendment No. 5 Effective Date in an amount equal to the Amendment Fee.
 
7.           Fees, Costs and Expenses.  The Borrowers jointly and severally
agree to pay on demand all fees, costs and expenses in connection with the
preparation, execution, delivery, administration, modification and amendment of
this Amendment and the other instruments and documents to be delivered
hereunder, including, without limitation, the reasonable fees, costs and
expenses of counsel for the Purchaser with respect thereto and with respect to
advising the Purchaser as to its rights and responsibilities hereunder and
thereunder.  The Borrowers acknowledge and agree that they shall be deemed to
have requested an Advance on the Amendment No. 5 Effective Date in an amount
equal to all such fees, costs and expenses for which the Purchaser has received
an invoice on or before such date.
 
8.           Counterparts.  This Amendment may be executed in any number of
separate counterparts and by the different parties hereto on separate
counterparts, each of which shall be deemed an original and all of which, taken
together, shall be deemed to constitute one and the same instrument. In proving
this Amendment in any judicial proceedings, it shall not be necessary to produce
or account for more than one such counterpart signed by the party against whom
such enforcement is sought. Any signatures delivered by a party by facsimile
transmission or electronic mail shall be deemed an original signature hereto.
 
9.           GOVERNING LAW.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AMENDMENT, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AMENDMENT AND THE OBLIGATIONS SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE
LAWS OF THE UNITED STATES OF AMERICA.
 
[The remainder of the page is intentionally blank.]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first written above.
 
 

 
BORROWERS:
 
CAPRIUS, INC.
           
By: 
/s/ Dwight Morgan        
Name: 
Dwight Morgan 
     
Title:
Chief Executive Officer
                 
M.C.M. ENVIRONMENTAL TECHNOLOGIES, INC.
           
By: 
/s/ Dwight Morgan        
Name:
Dwight Morgan 
      Title: 
Chief Executive Officer
                 
M.C.M. ENVIRONMENTAL TECHNOLOGIES LTD.
         
 
By:
/s/ Dwight Morgan        
Name:
Dwight Morgan  
     
Title:   
Director
 

 
[SIGNATURE PAGE TO AMENDMENT NO. 5 TO
SECURITIES PURCHASE AND SALE AGREEMENT]
 
 
 

--------------------------------------------------------------------------------

 
 

 
PURCHASER:
 
VINTAGE CAPITAL GROUP, LLC
           
By: 
/s/ Fred C. Sands      
Name: 
Fred C. Sands
     
Title:
Chairman
 

 
 
[SIGNATURE PAGE TO AMENDMENT NO. 5 TO
SECURITIES PURCHASE AND SALE AGREEMENT]
 
 